 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of July 8,
2016, between Endonovo Therapeutics, Inc. a Delaware corporation (the
“Company”), and Bellridge Capital, LP including its successors and assigns, a
“Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Rule 506(b)
thereunder, the Company desires to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the words and terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing Date” means any Trading Day after all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the portion of
the Subscription Amount due at such Closing Date and (ii) the Company’s
obligations to deliver the Securities to be issued and sold at such Closing
Date, in each case, have been satisfied or waived, or such other date that the
parties agree upon.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

1

 

 

“Company Counsel” means Frank J. Hariton, Esq., with a mailing address of 1065
Dobbs Ferry Road, White Plains, New York 10607.

 

“Conversion Price” shall have the meaning set forth in the Notes.

 

“DTC” means the Depositary Trust Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) securities to employees, officers or
directors of, or consultants to, the Company, pursuant to any stock or option
plan duly adopted for such purpose, or upon approval by the Board of Directors
or a majority of the members of a committee of non-employee directors
established for such purpose for services rendered to the Company, (b)
securities upon the exercise or exchange of or conversion of any Securities
issued hereunder, and/or other Common Stock Equivalents issued and outstanding
on the date of this Agreement, provided that such securities have not been
amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities (other than automatically pursuant to their terms, or in
connection with stock splits or combinations) or to extend the term of such
securities, (c) securities issued pursuant to any purchase money equipment loan
or capital leasing arrangement approved by the Purchaser, purchasing agent or
debt financing from a commercial bank or similar financial institution, (d)
securities in full or partial consideration in connection with a bona fide
strategic merger, acquisition, consolidation or purchase of all or substantially
all of the securities or assets of a corporation or other entity, so long as
such issuance is not for the primary purpose of raising capital by the Company;
and (e) securities upon a stock split, stock dividend or subdivision of the
Common Stock.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(x).

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or un-patentable
and whether or not reduced to practice), all improvements thereto, and all U.S.
and foreign patents, patent applications, and patent disclosures, together with
all reissuances, continuations, continuations-in-part, revisions, extensions,
and reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all colorable imitations thereof, and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all trade
secrets under applicable state Laws and the common Law and know-how (including
formulas, techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) all computer software (including source
code, object code, diagrams, data and related documentation), and (f) all copies
and tangible embodiments of the foregoing (in whatever form or medium).

 

“Intellectual Property Agreement has the meaning set forth in Section 3.1(o).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

2

 

 

“Material Adverse Effect” means: (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
in the long term or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document; provided, however, that none of the following shall be
taken into account in determining whether there has been, or could be, a
Material Adverse Effect: (a) any adverse change, event, development, or effect
(whether short-term or long-term) arising from or relating to (1) general
business or economic conditions, including such conditions related to the
business of the Company and its Subsidiaries, (2) any national or international
political or social conditions, (3) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index), (4) changes in GAAP, (5) changes in laws, rules,
regulations, orders, or other binding directives issued by any governmental
entity, or (6) the taking of any action contemplated by any Transaction
Document, (b) any failure to meet a forecast (whether internal or published) of
revenue, earnings, cash flow, or other data for any period or any change in such
a forecast, and (c) any existing event, occurrence, or circumstance with respect
to which a Purchaser has knowledge as of the date hereof.

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Notes” mean the 6% Senior Convertible Notes issued to the Purchasers, in the
form of Exhibit A attached hereto, which shall be senior as to all current and
future Indebtedness, which is not in default, of/by the Company. The principal
amount due on the Notes shall be payable one year from the issuance date of the
Note subject to the right of the Company to prepay the Note as set fort in the
Note.

 

“Permitted Liens” shall have the meaning set forth in the Notes.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition),.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Registration Statement” shall have the meaning ascribed to such term in Section
4.3(a).

 

“Registrable Securities” shall have the meaning ascribed to such term in Section
4.3(a).

 

“Regulation FD” means Regulation FD promulgated by the SEC pursuant to the
Exchange Act, as such Regulation may be amended or interpreted from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same purpose and effect as such Regulation.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Shares issuable upon conversion of the
Notes ignoring any exercise limits set forth therein. Additionally, if at any
time the reserve is greater than 300% of Required Minimum, the Holder shall
provide the Transfer Agent with its approval to reduce the number of shares in
reserve upon the Company request.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

3

 

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Notes the Shares and the Commitment Fee Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the Common Stock issuable upon conversion of the Notes.

 

“Subscription Amount” means, the aggregate amount to be paid by the Purchaser
for the Notes purchased hereunder” in United States dollars and in immediately
available funds.

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB or the OTCQX (or any
successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Notes, and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

“Transfer Agent” means Clear Trust, LLC the current transfer agent of the
Company, with a mailing address of 16540 Pointe Village Drive - Suite 210, Lutz,
FL 33558 and any successor transfer agent of the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchaser agrees to purchase, for a purchase price of an aggregate of up to
$945,000, an aggregate of up to $1,000,000 in principal amount of the Notes. The
Notes will be funded as follows:

 

Funding Schedule  Amount of Note   Purchase Price (5.5% Original Issue
Discount)  On the date of this Agreement  $400,000   $378,500  Within thirty
Days of the Closing.  $200,000   $189,000  Upon the Registration Statement being
declared effective by the SEC.  $400,000   $378,500  Total:  $1,000,000  
$945,000 

 

4

 

 

The Purchaser shall deliver to the Company, via wire transfer, immediately
available funds equal to its Subscription Amount and the Company shall deliver
to the Purchaser its Note, as set forth in Section 2.2, and the Company and the
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing. Upon satisfaction of the conditions set forth in Sections 2.2 and
2.3, the initial Closing shall occur at the offices of Sichenzia Ross Friedman
Ference or such other location as the parties shall mutually agree.

 

2.2 Deliveries.

 

(a) On or prior to the initial Closing Date, the Company shall deliver or cause
to be delivered to Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) an originally executed Note registered in the name of Purchaser in the
principal amount of $300,000;

 

(iii) a an opinion letter from Company Counsel in a form that is reasonably
acceptable to the Purchaser.

 

(iv) an irrevocable corporate resolution and transfer agent instruction letter
for a stock certificate for 176,0567 shares of the Company’s Common Stock (the
“Commitment Fee Shares”) representing a commitment fee of $25,000.

 

(b) On or prior to the Closing Date, Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by such Purchaser;

 

(ii) $330,000 representing the purchase price after the deduction of $20,000 for
all the Purchasers’ legal expenses and $28,300 for broker’s commissions due from
the Company by wire transfer.

 

On each subsequent Closing Date, the Company shall deliver or cause to be
delivered to Purchaser the following:

 

(i) an originally executed Note registered in the name of such Purchaser in the
principal amount that corresponds to the schedule set forth above;

 

(ii) an opinion of Company Counsel in a form that is reasonably acceptable to
the Purchaser;

 

(iii) a certificate duly executed by the Company’s chief executive officer in a
form that is acceptable to the Purchaser;

 

5

 

 

On each subsequent Closing Date, the Purchaser shall deliver to the applicable
purchase price for the amount of the Note being funded according to the schedule
above.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on a Closing Date of the representations and warranties
of the Purchaser contained herein (unless as of a specific date therein in which
case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of Purchaser required to be
performed at or prior to a Closing Date shall have been performed; and

 

(iii) the delivery by Purchaser of the items set forth in Section 2.2 of this
Agreement.

 

(b) The obligation of the Purchaser hereunder in connection with the closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on a Closing Date of the representations and warranties
of the Company contained herein (unless as of a specific date therein in which
case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to an applicable Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v) from the date hereof to a Closing Date, trading in the Common Stock shall
not have been suspended by the SEC or the Company’s principal Trading Market,
and, at any time prior to a Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Securities at on the Closing Date.

 

6

 

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as otherwise disclosed
on an exception schedule, the Company hereby represents and warrants to each
Purchaser:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no Proceeding has been instructed in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority with such action would have a Material Adverse
Effect.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

7

 

 

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary (other than as provided in the Transaction Documents), or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not have or reasonably be expected to result in a Material Adverse
Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, (ii)
application(s) to each applicable Trading Market for the listing of the Shares
and Commitment Fee Shares for trading thereon in the time and manner required
thereby and (iv) such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).

 

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Shares, when issued upon conversion of the
Notes, will be validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock issuable pursuant to
the Notes equal to the amount set forth in Section 4.11.

 

(g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock or the capital stock of any Subsidiary,
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock or Common Stock Equivalents or capital stock of any Subsidiary. The
issuance and sale of the Securities will not obligate the Company or any
Subsidiary to issue shares of Common Stock or other securities to any Person
(other than the Purchaser) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. There are no outstanding securities or instruments
of the Company or any Subsidiary that contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
redeem a security of the Company or such Subsidiary. The Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and none
of such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

8

 

 

(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing filed materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in accordance with GAAP in all material respects the financial position
of the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
(i) there has been no event, occurrence or development that has had or that
would reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the SEC, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders (other than as
required pursuant to the terms of any of its securities outstanding as of the
date hereof) or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
stock or option plans duly adopted for such purpose or upon approval by a
majority of the non-employee members of the Board of Directors or a majority of
the members of a committee of non-employee directors established for such
purpose for services rendered to the Company. The Company does not have pending
before the SEC any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least 1 Trading Day prior to the date that this representation is
made.

 

9

 

 

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the issuance of the Securities or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor any director or officer thereof (in
such capacity), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, occupational health and safety,
product quality and safety and employment and labor matters, except in each case
of clauses (i), (ii), and (iii), as would not have or reasonably be expected to
result in a Material Adverse Effect.

 

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each clause (i), (ii) and (iii), the failure to so
comply would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

10

 

 

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Permitted Liens. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 

(o) Intellectual Property.

 

(i) The Company owns or possesses or has the right to use pursuant to a valid
and enforceable written license, sublicense, agreement, or permission all
Intellectual Property necessary for the operation of the business of the Company
as presently conducted. The Company has made available to the Purchaser a true
and complete copy of each such written license, sublicense, agreement or
permission.

 

(ii) To the knowledge of the Company, the Intellectual Property does not
interfere with, infringe upon, misappropriate, or otherwise come into conflict
with, any Intellectual Property rights of third parties, and the Company has no
Knowledge that facts exist which indicate a likelihood of the foregoing. The
Company has not received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or conflict
(including any claim that the Company must license or refrain from using any
Intellectual Property rights of any third party). To the Knowledge of the
Company, no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with, any Intellectual Property rights of the
Company.

 

(iii) The Company has no pending patent applications or applications for
registration that either entity has made with respect to any Intellectual
Property. Schedule 3.1(o) identifies each license, sublicense, agreement, or
other permission that the Company has granted to any third party with respect to
any of such Intellectual Property (together with any exceptions). The Company
has made available to the Purchaser correct and complete copies of all such
licenses, sublicenses, agreements, and permissions (as amended to date)
(“Intellectual Property Agreements”). Schedule 3.1(o) also identifies each
registered and unregistered trademark, service mark, trade name, corporate name,
URLs or Internet domain name used by the Company in connection with its business
and which is not licensed from a third party. With respect to each item of
Intellectual Property required to be identified in Schedule 3.1(o):

 

  (A) The Company owns and possesses all right, title, and interest in and to
the item, free and clear of any Lien, license, or other restriction or
limitation regarding use or disclosure;         (B) The item is not subject to
any outstanding injunction, judgment, order, decree, ruling, or charge;        
(C) No Action, claim, or demand is pending or, to the knowledge of the Company,
is threatened that challenges the legality, validity, enforceability, use, or
ownership by the Company; and         (D) The Company has not agreed to
indemnify any Person for or against any interference, infringement,
misappropriation, or other conflict with respect to the item.

 

11

 

 

(iv) Schedule 3.1(o)(iv) identifies each item of Intellectual Property that any
third party owns and that the Company uses pursuant to license, sublicense,
agreement, or permission, excluding off-the-shelf software purchased or licensed
by the Company. The Company has made available to the Purchaser correct and
complete copies of all such licenses, sublicenses, agreements, and permissions
(each as amended to date) (each, a “Licensed Intellectual Property Agreement”).
With respect to each Licensed Intellectual Property Agreement:

 

  (A) The Licensed Intellectual Property Agreement is legal, valid, binding,
enforceable, and in full force and effect;         (B) The Company is not in
breach or default, and no event has occurred that with notice or lapse of time
would constitute the Company’s breach or default or permit the counterparty
rights to termination, modification, or acceleration thereunder, which as to any
such breach, default or event could have a Material Adverse Effect on the
Company;         (C) No party to such Licensed Intellectual Property Agreement
has repudiated any provision thereof;         (D) Except as set forth in such
Licensed Intellectual Property Agreement, the Company has not received written
or verbal notice or otherwise has Knowledge that the underlying item of
Intellectual Property is subject to any outstanding injunction, judgment, order,
decree, ruling, or charge; and         (E) Except as set forth on Schedule
3.1(o)(iv), the Company has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission.

 

(v) Each Person who participated in the creation, conception, invention or
development of the Intellectual Property currently used in the business of the
Company (each, a “Developer”) which is not licensed from third parties has
executed one or more agreements containing industry standard confidentiality,
work for hire and assignment provisions, whereby the Developer has assigned to
the Company all copyrights, patent rights, Intellectual Property rights and
other rights in the Intellectual Property, including all rights in the
Intellectual Property that existed prior to the assignment of rights by such
Person to the Company. The Company has made available to the Purchaser copies of
any such agreements and assignments from each such Developer (collectively, the
“Developer Agreements”).

 

(vi) Each Developer has signed a non-disclosure agreement with the Company. The
Company has made available to the Purchaser copies any such non-disclosure
agreements from each such Person, if any.

 

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for entities with financial positions
similar to the Company in the businesses in which the Company and the
Subsidiaries are engaged. Neither the Company nor any Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a significant
increase in cost.

 

12

 

 

(q) Transactions With Affiliates and Employees. None of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for (i) payment of salary or
consulting fees for services rendered in cash, stock or options, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.

 

(r) Certain Fees. The Company acknowledges that it shall be responsable for any
fees or expenses due or payable to Aegis Capital Corp.

 

(s) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(t) Registration Rights. No Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary.

 

(u) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchaser’s ownership of the Securities.

 

(v) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Reports. The Company understands and confirms
that the Purchaser will rely on the foregoing representation in effecting
transactions in securities of the Company. All of the disclosure furnished by or
on behalf of the Company to the Purchaser regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the schedules to this Agreement, is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that Purchaser has not made and does not make any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

13

 

 

(w) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.

 

(x) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. As of the date hereof, the Company has no intention to file
for reorganization or liquidation under the bankruptcy or reorganization laws of
any jurisdiction within one year from the Closing Date. Schedule 3.1 (x) s sets
forth as of the date hereof all outstanding secured and unsecured Indebtedness
of the Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $1,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $10,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness. On each closing the Notes shall be
senior to the Company’s existing debt and there are no existing Liens or
security interest on any of the Company’s assets or any Subsidiary of the
Company.

 

(y) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

14

 

 

(z) No Disqualification Events. With respect to the Securities to be offered and
sold hereunder in reliance on Rule 506(b) under the Securities Act, neither the
Company nor, to the knowledge of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, or any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
made available to the Purchaser a copy of any disclosures provided thereunder.

 

(aa) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(bb) No Disagreements with Accountants and Lawyers; Outstanding SEC Comments.
There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants and
lawyers formerly or presently employed by the Company and the Company is or
immediately after the Closing Date will be current with respect to any fees owed
to its accountants which could affect the Company’s ability to perform any of
its obligations under any of the Transaction Documents. There are no unresolved
comments or inquiries received by the Company or its Affiliates from the SEC
which remain unresolved as of the date hereof.

 

(cc) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

3.2 Representations and Warranties of the Purchaser. Purchaser, hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):

 

15

 

 

(a) Organization; Authority. Purchaser is an entity duly incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b) Understandings or Arrangements. Such Purchaser is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other Persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Securities in compliance with applicable
federal and state securities laws). Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Such Purchaser understands
that the Securities are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
such Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell such Securities in compliance with applicable
federal and state securities laws).

 

(c) Purchaser Status. At the time Purchaser was offered the Securities, it was,
and as of the date hereof it is, an “accredited investor” within the meaning of
Rule 501 under the Securities Act.

 

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) Access to Information. Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, subject to
Regulation FD, (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Such Purchaser acknowledges and agrees that neither the Company nor
anyone else has provided such Purchaser with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired.

 

16

 

 

(f) Confidentiality. Other than to other Persons party to this Agreement or to
such Purchaser’s representatives, including, without limitation, its officers,
directors, partners, legal and other advisors, employees, agents and Affiliates,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Payment of Notes. The Company will make any required payment due on the
Notes prior to the payment of any other Indebtedness.

 

4.2 Removal of Legends.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws and in compliance with the transaction documents. In connection
with any transfer of Securities other than pursuant to an effective registration
statement or Rule 144, (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the Securities may be sold pursuant to such rule),
to the Company or to an Affiliate of a Purchaser, or in connection with a pledge
as contemplated in Section 4.2(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred security
under the Securities Act. The Company shall cause its counsel at the Company’s
cost to prepare any required legal opinion (subject to the Purchaser’s
compliance with applicable securities rules and regulations) for issuance and/or
sale of the shares issuable upon conversion of the Note.

 

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.2, of a legend on any of the Securities in substantially the following
form:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES THESE SHARES MAY HAVE SELLING RESTRICTIONS
WHICH ARE DELINEATED IN THE STOCK PURCHASE AGREEMENT BETWEEN THE PARTIES.

 

17

 

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would be subject to approval of the Company and legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, notice shall be required of such
pledge, but Purchaser’s transferee shall promptly notify the Company of any
subsequent transfer or foreclosure of such Securities. The Company will not be
responsible for any pledge relating to, or the grant of any security interest
in, any Securities or for any agreement, understanding, or arrangement between
any Purchaser and its pledgee or secured party. At the Purchaser’s expense, the
Company will execute and deliver such reasonable documentation as a pledgee or
secured party of Shares and Commitment Fee Shares may reasonably request in
connection with a pledge or transfer of the Shares or Commitment Fee Shares. The
Purchaser understands that by pledging or transferring the securities that all
the parties will be required to comply with the leak out agreement and if the
Company has the right to enforce the agreement including placing stops on said
securities.

 

(c) The legend set forth in Section 4.2(b) shall be removed and the Company
shall issue a certificate without such legend or any other legend to the holder
of the applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the DTC, if: (i) a
registration statement covering the resale of such Security is effective under
the Securities Act (provided that, if the Purchaser is selling pursuant to the
effective registration statement registering the Securities for resale, the
holder agrees to only sell such Securities during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such Shares or Commitment Fee
Shares are sold pursuant to Rule 144 (if the seller is not an Affiliate of the
Company), (iii) such Shares or Commitment Fee Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Shares or
Commitment Fee Shares and without volume or manner-of-sale restrictions or (iv)
if such legend is not required under applicable requirements of the Securities
Act (including Section 4(a)(1), judicial interpretations and pronouncements
issued by the staff of the SEC). Any fees associated with the removal of such
legend shall be borne by the Company. The Company agrees that following such
time as such legend is no longer required under this Section 4.2(c), it will, no
later than three Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent of (x) a legended certificate representing Shares,
or Commitment Fee Shares (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer), (y) a notice of conversion pursuant the terms of a Note to effect the
conversion of such Note in accordance with its terms, and, in each case, an
opinion of counsel to the extent required by Section 4.2(a) (such third Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to the
Purchaser or the transferee of the Purchaser, as applicable, a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.2. Certificates for Shares or Commitment Fee Shares
subject to legend removal hereunder shall be transmitted by the Transfer Agent
to the Purchaser by crediting the account of the Purchaser’s prime broker with
the DTC system as directed by such Purchaser.

 

18

 

 

4.3 Registration Rights.

 

(a) The Company shall file a registration statement on Form S-1 with the SEC
(the “Registration Statement”) to register the resale by the Purchaser of all
Registrable Securities within. “Registrable Securities” means all Shares and
Commitment Shares; provided that a Share or Commitment Shares shall cease to be
a Registrable Security upon the earliest to occur of the following: (a) its sale
pursuant to the Registration Statement or Rule 144 under the Securities Act; or
(B) it becomes eligible for resale by its holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required thereunder and without volume or manner-of-sale
restrictions. As long as the Purchaser owns any Registrable Securities the
Company shall keep the Registration Statement effective and shall file such
post-effective amendments to such Registration Statement as is required to keep
such Registration Statement effective with the SEC. Without limiting the
generality of the foregoing, without the consent of the Purchaser except for the
Registrable Securities, no other securities shall be included on or in the
Registration Statement and the Company shall not file another registration
statement with the SEC until the Registration Statement has been declared
effective by the SEC.

 

(b) Purchaser hereunder acknowledges its primary responsibilities under the
Securities Act and accordingly will not sell or otherwise transfer the
Securities or any interest therein without complying with the requirements of
the Securities Act and applicable law and this agreement. While the Registration
Statement remains effective, Purchaser hereunder may sell its Registrable
Securities in accordance with the plan of distribution contained in the
Registration Statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available. Purchaser shall, if notified by the Company in writing at any time
that the Registration Statement is not effective or that the prospectus included
in such Registration Statement no longer complies with the requirements of
Section 10 of the Securities Act, refrain from selling such Shares or Commitment
Fee Shares until such time as the Company notifies the Purchaser in writing that
the Registration Statement is effective or the prospectus is compliant with
Section 10 of the Securities Act, unless such Purchaser is able to, and does,
sell such Registrable Securities pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act. Purchaser agrees
to promptly furnish to the Company such information that the Company reasonably
requires from that Purchaser for use in the Registration Statement and consents
to the inclusion of such information in the Registration Statement.

 

4.4 Furnishing of Information.

 

(a) Until the earliest of the time that Purchaser does not own any Securities
the Company shall timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. During such period,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchaser and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchaser to
sell the Securities under Rule 144.

 

(b) At any time during the period commencing on the date hereof and ending at
such time that Purchaser does not own any Securities or such Securities may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
if the Company (i) shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) for a period of more than 30
consecutive days or (ii) has ever been an issuer described in Rule 144(i)(1)(i)
or becomes an issuer in the future, and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2) for a period of more than 30 consecutive
days (a “Public Information Failure”) then, in addition to such Purchaser’s
other available remedies, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Shares and/or Commitment Fee Shares, an
amount in cash equal to five (5%) of the aggregate Conversion Price of such
Purchaser’s Note(s) on the day of a Public Information Failure and on every
thirtieth (30th) day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (a) the date such Public Information Failure is
cured and (b) such time that such public information is no longer required for
the Purchaser to transfer the Shares and/or Commitment Fee Shares pursuant to
Rule 144. The payments to which a Purchaser shall be entitled pursuant to this
Section 4.4(b) are referred to herein as “Public Information Failure Payments.”
Public Information Failure Payments shall be paid on the earlier of (i) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (ii) the third (3rd) Business Day after the event or failure
giving rise to the Public Information Failure Payments is cured. In the event
the Company fails to make Public Information Failure Payments in a timely
manner, such Public Information Failure Payments shall bear interest at the rate
of 1.5% per month (prorated for partial months) until paid in full. Nothing
herein shall limit such Purchaser’s right to pursue actual damages for the
Public Information Failure, and such Purchaser shall have the right to pursue
all remedies available to it at law or in equity including, without limitation,
a decree of specific performance and/or injunctive relief.

 

19

 

 

4.5 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section
2(a)(1) of the Securities Act) that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

 

4.6 Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, including the Transaction Documents as exhibits thereto,
with the SEC within two trading days of Purchaser’s purchase of each Note
pursuant to this Agreement. From and after the issuance of 8-K, the Company
represents to the Purchaser that it shall have publicly disclosed all material,
non-public information delivered to any of the Purchaser by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by the Transaction
Documents. In addition, effective upon the issuance of such 8-K, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates on the one hand, and any of the Purchaser or any of their
Affiliates on the other hand, shall terminate. The Company and Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Purchaser, or include the name
of any Purchaser in any filing with the SEC or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (a) as
required by federal securities law in connection with the filing of final
Transaction Documents with the SEC and (b) to the extent such disclosure is
required by law or Trading Market regulations, in which case the Company shall
provide the Purchaser with prior notice of such disclosure permitted under this
clause (b).

 

4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

 

20

 

 

4.8 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be disclosed pursuant to Section 4.6, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf will provide any
Purchaser or its agents or counsel with any information that constitutes, or the
Company reasonably believes constitutes, material non-public information, unless
prior thereto such Purchaser shall have consented to the receipt of such
information and agreed with the Company to keep such information confidential.
The Company understands and confirms that Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable law.
To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
SEC pursuant to a Current Report on Form 8-K. The Company understands and
confirms that Purchaser shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

4.9 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and for the satisfaction of
any portion of the Company’s Indebtedness and for the settlement of any
outstanding litigation, provided however $105,000 of the amount of the net
proceeds from the first note is to be used immediately to pay________.

 

4.10 Indemnification of Purchasers. Subject to the provisions of this Section
4.10, the Company will indemnify and hold Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents, (b) any action instituted against the Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance) or (c) any untrue or
alleged untrue statement of a material fact contained in any registration
statement, any prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading. If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction
Documents., or gives rise to a Purchaser’s indemnification obligations under
Section 4.3(c).The indemnification required by this Section 4.10 shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.

 

21

 

 

4.11 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, shares of Common Stock, subject to adjustment
for stock splits and dividends, combinations and similar events, an amount equal
to 300% of the Required Minimum for the sole purpose of issuance upon conversion
of the Notes free from preemptive rights or any other actual contingent purchase
rights of Persons other than the Purchaser not less or more than such aggregate
number of shares of the Common Stock as shall (subject to the terms and
conditions set forth in the Purchase Agreement) be issuable (taking into account
the adjustments and restrictions of Section 5 of the Note) upon the conversion
of the then outstanding principal amount of the Note and payment of interest
under the Notes. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and non-assessable. The Company shall not enter into any agreement or
file any amendment to its Articles of Incorporation (including the filing of a
Certificate of Designation) which conflicts with this Section 4.11 while the
Notes remain outstanding. Additionally, if at any time the reserve is greater
than 300% of Required Minimum, the Holder shall provide the Transfer Agent with
its approval to reduce the number of shares in reserve upon the Company request.

 

4.12 Trading of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed or quoted. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the Shares and Commitment Fee
Shares, and will take such other action as is necessary to cause all of the
Shares and Commitment Fee Shares to be listed or quoted on such other Trading
Market as promptly as possible.

 

4.13 Right of First Refusal and Right of Notice. Upon receipt of a Term Sheet or
proposed offer, while the Holder holds any part of the Note, and if the Company
proposes to offer and sell any New Securities subsequent to the date of this
Agreement in a transaction primarily for purposes of financing the operations or
business of the Company and its Subsidiaries, the Company shall provide to the
Holder who holds any Debentures written notice (the “Offering Notice”) stating
the number of New Securities proposed to be offered and sold, the total purchase
price, the terms of payment, and any other material terms of the offer (to the
extent then known). For a period of three (3) business days after its receipt of
the Offering Notice, such Holder may, by written notice delivered to the Company
within such time period, accept such offer and elect to purchase all of such New
Securities if the gross proceeds are under $500,000 or any portion or all of
such New Securities if the gross proceeds are over $500,000 on the terms set
forth in the Offering Notice. If the Holder so elects to participate, the Holder
shall execute and deliver the same agreements and instruments as other
purchasers, if applicable, of the New Securities. For purposes of this Section,
“New Securities” shall mean any equity or convertible debt securities of the
Company issued in a transaction primarily for purposes of financing the
operations or business of the Company and its Subsidiaries, provided, however,
that “New Securities” shall not include any securities issued in Exempt
Issuances or any securities issued after the lapse of Right of First Refusal in
the event the Holder decline or accept the offer to participate in any offering
thereof. While the Holder holds any part of the Note if the Company proposes to
offer and sell any New Securities subsequent to the date of this Agreement in a
transaction primarily for purposes of financing the operations or business of
the Company and its Subsidiaries, the Company shall provide to the Holder who
holds any Debentures written notice (the “Offering Notice”) stating the number
of New Securities proposed to be offered and sold, the total purchase price, the
terms of payment, and any other material terms of the offer (to the extent then
known). For a period of three (3) business days after its receipt of the
Offering Notice, such Holder may accept the terms of the offer.

 

22

 

 

4.14 Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 5(a) above, if at any time the Company grants, issues or sells any
Common Stock, Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without regard to any limitations on conversion hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or in the beneficial
ownership of any shares of Common Stock as a result of such Distribution to such
extent)).

 

4.15 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly to the Purchaser. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Securities for sale to the Purchaser of the Notes and the
Commitment Fee Shares under applicable securities of “Blue Sky” laws of the
states of the United States and shall provide evidence of such actions to the
Purchaser.

 

4.16 Confidentiality. Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the 8K as described in Section 4.6, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Disclosure Schedules. Notwithstanding the
foregoing but subject to Section 4.22, the Company expressly acknowledges and
agrees that (i) no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to the 8K as described in Section 4.6,
(ii) no Purchaser shall be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.6 and (iii) no Purchaser shall have any duty
of confidentiality or duty not to trade in the securities of the Company to the
Company or its Subsidiaries after the issuance of the 8K as described in Section
4.6. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement - Not withstanding anything to the contrary, The Purchaser shall
not sell in the aggregate any more Shares or Commitment Shares than is allowed
in Section 4.23 of this Agreement at any time.

 

23

 

 

4.17 Reserved

 

4.18 Conversion Procedures. The forms of Conversion Notice included in the Notes
along with the Transfer Agents required fees and instructions set forth the
totality of the procedures required of the Purchaser in order to convert the
Notes. The Company shall honor conversions of the Notes and shall deliver Shares
in accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 

4.19 Reserved.

 

4.20 Maintenance of Property. The Company shall use its commercially reasonable
efforts to keep all of its property, which is necessary or useful to the conduct
of its business, in good working order and condition, ordinary wear and tear
excepted.

 

4.21 Preservation of Corporate Existence. The Company shall preserve and
maintain its corporate existence, rights, privileges and franchises in the
jurisdiction of its incorporation, and qualify and remain qualified, as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business or operations and where the failure to qualify
or remain qualified might reasonably have a Material Adverse Effect.

 

4.22 No Short Sales. The Purchasers have and shall not, directly or indirectly,
his, her or itself, through related parties, affiliates or otherwise, (i) sell
“short” or “short against the box” (as those terms are generally understood) any
equity security of the Company or (ii) otherwise engage in any transaction that
involves hedging of the Purchasers’ position in any equity security of the
Company, until the later of (i) the date the Shares and the Commitment shares
and the Notes owned by the Purchasers is no longer owned by the Purchasers, or
(ii) the Maturity Date (as such term is defined in the Debentures) and the
Conversion Date.

 

4.23 Selling Restrictions. Provided that the Company has not breached Section
2(d), Payment and Redemption, of the Convertible Note Agreement and such breach
isn’t cured within 10 trading days, Purchasers agree to limit in aggregate all
sales of all shares of common stock of the company through one broker for up to
22.5% of the daily trading volume for the Company’s common stock as reported on
a Trading Market for that day which cannot be Cor Clearing or a broker clearing
through Cor Clearing. The Holder also agrees to not sell any shares of the
common stock of the company on Trading Days when the trading volume of the
Company’s Common Stock is below 30,000 shares (as adjusted for stock splits or
similar occurrences). Provided that the Company has not breached Section 2(d),
Payment and Redemption, of the Convertible Note Agreement and isn’t cured within
10 trading days, the Purchaser will limit in aggregate all sales of all shares
of common stock of the company through one broker for up to 30% of the daily
trading volume reported on the Trading market for that day if the daily traded
volume for that day is above $135,000.

 

24

 

 

ARTICLE V.
MISCELLANEOUS

 

5.1 Termination. This Agreement may only be terminated by Purchaser, as to
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company by written notice, if the Closing Date has not
been consummated on or before July 30, 2016.

 

5.2 Fees and Expenses. Except as expressly set forth below and in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The
Purchaser shall pay all Transfer Agent fees (including, without limitation, any
fees required for same-day processing of any instruction letter delivered by the
Company and any exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers. The Company agrees to pay counsel for the Purchaser $20,000 in fees.
The Purchaser may withhold up to $20,000 of the purchase price of the first Note
in order to pay this fee.

 

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or email attachment at the
facsimile number or email address as set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or email attachment at the facsimile number or email
address as set forth on the signature pages attached hereto on a day that is not
a Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day,
(c) the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto. To the extent that any notice provided pursuant to any Transaction
Document constitutes, or contains, material, non-public information regarding
the Company or any Subsidiaries, the Company shall as quickly as is practicable
file such notice with the SEC pursuant to a Current Report on Form 8-K.

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser who hold at least a majority in
interest of the then-outstanding Notes or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right. Any
amendment effected in accordance with accordance with this Section 5.5 shall be
binding upon Purchaser and holder of Securities and the Company.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser then holding outstanding Notes
(other than by merger). Any Purchaser may not assign any or all of its rights
under this Agreement to any Person to whom such Purchaser assigns or transfers
any Securities without the Company’s permission which will not be unreasonably
refused, and provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

 

25

 

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Sections 4.3 and 4.10 and this Section
5.7.

 

5.8 Governing Law; Exclusive Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal Proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an Action or Proceeding to enforce
any provisions of the Transaction Documents, then, in addition to the
obligations of the Company and the Purchasers elsewhere in this Agreement, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

 

5.9 Survival. The representations and warranties contained herein shall survive
the Closing Date and the delivery of the Securities.

 

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated, as long as the essential terms and
conditions of this Note for each party remain valid, binding, and enforceable.
The parties shall use their commercially reasonable efforts to find and employ
an alternative means to achieve the same or substantially the same result as
that contemplated by such term, provision, covenant or restriction.

 

26

 

 

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.15 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.16 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.17 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

27

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ENDONOVO THERAPEUTICS, INC.  

Address for Notice:

6320 Canoga Avenue, 15th Floor

Woodland Hills, CA 91367

By: /s/                       Email: acollier@endonovo.com Name: Alan Collier  
  Title: CEO    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

28

 

 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser: ____ Bellridge Capital LP __________________________________

 

Signature of Authorized Signatory of Purchaser: /s/
_________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Email Address of Authorized Signatory: _________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

With a copy to Sichenzia Ross Friedman Ference LLP( which copy shall not be
considered to be notice)

61 Broadway, New York, New York 10006

Attention David B. Manno

dmanno@srff.com

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

EIN Number: _______________________

 

29

 

 

 

